DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4-6 are indefinite because the phrase “a manipulated variable determined from the load on the pressure swing adsorption plant, where in the pressure in the buffering vessel is in a defined range” is unclear. The manipulated variable has no metes and bounds and ‘variable’ can mean an endless breath of parameters. It is unclear how the valve is controlled, however the Examiner will consider the valves are controlled with response to the buffer tank pressure.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sumida et al. US Publication 2013/0139684.
Regarding claims 1, 7, and 8, Sumida teaches a process comprising:
a) Providing a combustion gas 92 that accumulates as residual gas ([0047]).
b) The residual gas is obtained from the regeneration stage which comprises a regeneration pressure. The residual gas is obtained after a buffering tank 6 which is supplied to a burner 13 for firing a steam reformer ([0040]). Hydrogen rich gas is withdrawn via line 91.
c) A control valve 71 is placed in between the buffering tank 6 and burner 13 and is controllable with response to the PSA pressure load ([0033]-[0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sumida et al. US Publication 2013/0139684 in further view of Furata JP 2002355522.
Regarding claims 2 and 3, Sumida discloses the flow but not the pressure of the buffering vessel. However Furata teaches a similar process and the pressure of the vessel is 0.02 MPa ([0026]). Thus, it would have been obvious to use known pressure parameters in the PSA process.

Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sumida et al. US Publication 2013/0139684.
Regarding claims 4-6 and 9, Sumida teaches the valve is position at a point between the buffering vessel 71 and the burner 13. Sumida does not explicitly teach an analysis controller, however does provide means for detected parameters such a flow and pressure and means to adjust the flow in response ([0033]-[0036]). Further, it would have been obvious to one having ordinary skill in the art at the time of filing to implement control and analysis means in order to provide a PSA system and process with proper flow and pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/Primary Examiner, Art Unit 1772